Title: To Alexander Hamilton from Samuel Hodgdon, 4 October 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 4th October 1799
          
          I have received your letter of the 28th ultimo  through the War Office this Morning
          Haversacks made of tow Cloth or Ticklenberg has invariably been furnished the Soldier for carrying his Provisions—The Knapsack cannot be used for this purpose however accomodated for they are Painted and therefore cannot be cleansed by Washing, which is necessary every time any considerable quantity of Provisions is drawn—If Colonel Parker has not been furnished with Haversacks it is probably because they were not inserted in his return, and of course, not in the order delivered the store Keeper—I will inquire and set the matter right—
          I am sir very respectfully yours
          
            Samuel Hodgdon
          
          General Hamilton—
        